Citation Nr: 0110577	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for polyneuropathy of 
the lower extremities.

(The issue of whether there was clear and unmistakable error 
(CUE) in the Board of Veteran's Appeals' March 1998 decision 
that denied entitlement to service connection for 
polyneuropathy of the lower extremities is addressed in a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1965.

The Board of Veterans' Appeals (Board) denied entitlement to 
service connection for polyneuropathy of the lower 
extremities in a March 1998 decision.  A subsequent Motion 
for Reconsideration was denied by the Board's Office of the 
Chairman in June 1998.

The present matter comes to the Board on appeal from a 
November 1998 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied the veteran's application to reopen his claim 
for service connection for polyneuropathy of the lower 
extremities.


FINDINGS OF FACT

1.  The Board previously denied entitlement to service 
connection for polyneuropathy of the lower extremities in a 
March 1998 decision.

2.  Evidence developed since the Board's March 1998 decision 
includes information not previously considered which bears 
directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for polyneuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision, which denied entitlement 
to service connection for polyneuropathy of the lower 
extremities, is final.  38 U.S.C.A. § 7104 (West 1991).

2.  Evidence submitted since the March 1998 decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for polyneuropathy of 
the lower extremities is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board denied entitlement to service 
connection for polyneuropathy of the lower extremities in a 
March 1998 decision.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The CAVC has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).

The Board will consider whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
No prejudice to the appellant is exercised by the Board's 
appellate disposition herein because the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim for service connection for 
polyneuropathy of the lower extremities.  The Board 
previously determined, in pertinent part, that polyneuropathy 
of the lower extremities was not related to service or his 
service-connected bilateral pes planus.  In conjunction with 
his application to reopen, however, the veteran has submitted 
April 1998 and August 1998 statements developed by C.F. 
Bisceglia, D.P.M., which indicate that there is a probable 
relationship between the veteran's polyneuropathy and a 
service-incurred injury.  The Board finds that this medical 
statement is "new" since it was not available for review in 
1989, and is "material" since it tends to prove the merits 
of the claim as to an essential element that was a specified 
basis for the last final disallowance of the claim.  Evans v. 
Brown, at 284 (1996).  Therefore, as the Board finds the 
medical evidence added to the record is "new and material" 
to the appellant's claim, it is reopened.  See 38 C.F.R. 
§ 3.156 (2000).


ORDER

The claim of entitlement to service connection for 
polyneuropathy of the lower extremities is reopened; to this 
extent, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The CAVC has also ruled that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Because 
the claim for service connection for polyneuropathy of the 
lower extremities is reopened, the duty to assist attaches.

In the instant case, service connection for bilateral pes 
planus, on the basis of aggravation, has been established.  
In April 1997, a VA peripheral nerve examiner concluded, 
based on a complete review of the evidentiary record, that it 
was not likely that the veteran's peripheral neuropathy was 
related to service or an incident in service.  On the other 
hand, the veteran has submitted medical statements from 
private podiatrists, Drs. Kipp and Bisceglia, suggesting that 
such a relationship exists.

VA has a duty to assess the credibility and weight to be 
given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The Court has stated that while it is true that the 
[Board] is not free to ignore the opinion of the treating 
physician, the [Board] is certainly free to discount the 
credibility of the physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In the instant case, the Board 
observes that there has been no attempt to obtain pertinent 
treatment records from Drs. Kipp and Bisceglia as now 
required by the VCAA.  Therefore, additional assistance is 
necessary.

In addition, the CAVC has held that where, as here, there is 
a wide diversity of medical opinion, the duty-to-assist 
requires that an additional examination be performed.  
Cousino v. Derwinski, 1 Vet. App. 536 (1991); Green, supra.  
In view of the conflicting medical opinions presented, the 
Board finds that a more comprehensive peripheral nerve 
examination should be accomplished.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his peripheral neuropathy of 
the lower extremities, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including those developed by Drs. Kipp 
and Bisceglia, should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO must schedule the veteran for 
a VA examination by a board-certified 
specialist in neurology, if available, 
who has not previously examined him.  All 
indicated tests, including an EMG study 
of the lower extremities, should be 
conducted.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
specialist prior to the examination.  The 
examiner should integrate the previous 
neurological findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's peripheral 
nerve disorder.  Based upon a review of 
the record and the examination, the 
specialist should indicate whether it is 
more likely, less likely or as likely as 
not that any such present peripheral 
neuropathy of the lower extremities is 
related to service either by way of 
incurrence or aggravation, or secondary 
to service-connected bilateral pes 
planus.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examiner should reconcile the 
findings with the April 1997 VA physical 
examination report and the reports by 
Drs. Kipp and Bisceglia.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for polyneuropathy of 
the lower extremities.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's private 
attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



